Title: To Thomas Jefferson from Francis Mentges, 7 July 1802
From: Mentges, Francis
To: Jefferson, Thomas


          
            Sir/
            Philadelphia 7th July 1802
          
          I am still without the consolation of Knowing that the statement & requests, which I had the Honor of transmitting to you ⅌ Mail on the 2d of June last, have been judged worthy of your favorable attention & interference—indeed, I am without even the satisfaction of Knowing that they have come to your Hand
          I cannot permit my self to doubt, Sir, your Candor, your love of justice and your goodness, if I much longer continue in my present destitution of employment, I shall be compelled to make sacrifices of lands, which are truly painful and which ought to be reserved for the last resort of my very latest years, when the power of being useful should have finaly submitted to the stroke of old age, I hope and I trust that an early answer will not be found quite incompatible with your numerous engagements, and that by relieving me from many distressing apprehensions no injury will accrue to the public Service, I have the Honor to be—
          Sir/ your Ob Humble Servt—
          
            F Mentges
          
        